Citation Nr: 1413424	
Decision Date: 03/28/14    Archive Date: 04/08/14

DOCKET NO.  09-15 260A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION


The Veteran served on active duty from June 1966 to June 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  In that decision, the RO denied service connection for hypertension and a lumbar spine disorder.  In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.  

In an August 2112 decision, the Board denied the appeal as to entitlement to service connection for hypertension and a lumbar spine disorder.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court).  In a January 2013 Order, the Court granted a Joint Motion of the Veteran and the Secretary of Veterans' Affairs.  In so doing, the Court vacated the August 2012 decision and remanded the issues to the Board for further proceedings and compliance with directives specified in the Joint Motion.  In September 2013, the Board remanded the case to the RO via the Appeals Management Center (AMC) for further development.  The AMC granted service connection for a lumbar spine disability in a January 2014 rating decision.  That issue is therefore no longer before the Board.  

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  


FINDING OF FACT

The Veteran's current hypertension manifested to a compensable degree within one year of separation from active service.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  In the instant decision, the Board grants the benefit sought.  Therefore any failure to meet these duties is harmless error and need not be discussed further.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Hypertension may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  Regulation provides that the minimum rating for hypertension for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control is 10 percent.  

Service treatment records do not show that the Veteran had hypertension during service

In December 2004, VA received the Veteran's VA Form 21-526 in which he only claimed entitlement to service connection for PTSD.  In September 2006, he testified before a Decision Review Officer (DRO) with regard to that claim.  He testified that when he applied for a job at Shell Oil Company in November 1969, the physician who examined him during a pre-employment physical found that he had high blood pressure.  DRO Hearing Transcript (T.) at 3.  He testified that the physician provided him with medication to reduce the pressure Id.  

Associated with the claims file is a written offer from Shell Oil Company for employment dated in October 1969.  It states that his employment was subject to passing a physical examination to be conducted no later than November 12, 1969.  

The Veteran also testified that "[i]f you look through the whole course of my career at Shell, it would indicate that I had high blood pressure, but I didn't take any medication for it."  Id. At 4.  The Board interprets his testimony to mean that he did not always take high blood pressure medication; not that he never took high blood pressure medication.  He also testified that VA treats him for hypertension and "[t]hey're finally getting my pressure down."  Id.  This testimony tends to show that his hypertension was uncontrolled when he did not take medication.  This is evidence that his hypertension required continuous medication for control.  

Prior to the DRO hearing, on September 12, 2006, the Veteran had not filed a claim of entitlement to service connection for hypertension.  Rather, he did so on the date of his hearing, and this was as likely as not due to the testimony, rather than as a prior act to which the testimony was offered in support.  His testimony was therefore in the context of a claim of entitlement to service connection for a psychiatric disorder.  This fact supports a determination that the Veteran's testimony is credible as he had no direct motivation for providing inaccurate facts.  

Additionally, he testified that he was treated at VA for his back problems in the 1970s.  DRO T. at 4.  The RO subsequently denied a claim of entitlement to service connection for a lumbar spine disorder after receiving a negative reply to its request for records of VA treatment of his back between 1969 and 1979.  Pursuant to the Board's September 2013 Remand, records of inpatient treatment of the Veteran's back in 1974 were obtained, consistent with his testimony.  This tends to show that the Veteran is a credible and accurate historian as far as past treatment.  

Other evidence favorable to his claim are statements received in July 2013 from "L.D." and from the Veteran's brother.  L.D. reports working with the Veteran at Shell Oil from 1974 to 2010.  L.D. reports that the Veteran took blood pressure pills but does not remember when he started.  His brother reported that the Veteran was diagnosed with high blood pressure in the 1970's.  

From 2007 to 2010, the RO attempted to obtain records of the 1969 pre-employment physical examination from Shell Oil Company.  Given lack of success in this regard and the date of the pre-employment physical examination, the Board concludes that any records of that examination or medical treatment that had been in the possession of Shell Oil Company are no longer obtainable.  

Evidence unfavorable to his claim consists of an opinion in a VA examination report from December 2013.  In the September 2013 Remand, the Board directed the examiner to provide an opinion as to the following:

After examining the Veteran and reviewing the relevant evidence in the claims file, the examiner should opine as to whether it is at least as likely as not (a degree of probability of 50 percent or higher) that hypertension was incurred or otherwise had its onset during the Veteran's period of active duty.  In answering this question, examiner must acknowledge the Veteran s statement asserting that he was diagnosed with hypertension in November 1969 five months after service discharge.  The examiner should specifically discuss whether there is any medical reason to accept or reject the proposition that the Veteran was diagnosed with hypertension within the first post service year following his discharge from service.  (The examiner should remain mindful of the fact that the Veteran is competent to say he was diagnosed with hypertension within a year of service discharge, even if it is not actually documented in the record).  

In response, the examiner stated that the Veteran was a poor historian.  The examiner provided the following opinion:

As stated above, [the Veteran] is a poor historian, however he did not hesitate when asked the date of onset of hypertension.  Due to the lack of documents, we are unable to confirm this statement.  At an examination done December 10, 2003 the veteran reports a history of black out spell in 2000 were he was told he had hypertension.  According to the Veteran, he was 22 years old at the onset of idiopathic hypertension (his kidney function is intact).  Idiopathic is of uncertain etiology, however, race, family history, smoking are considered risk factors. Hypertension is not considered an occupational disease.  Due to the pathophysiology of hypertension, due to the history, it is less as likely as not that hypertension was incurred or otherwise had its onset during the Veteran's period of active duty. It is less as likely (sic).  

VA treatment records document that the Veteran was prescribed medication for his blood pressure on December 10, 2003.  The Board finds no document of record showing that the Veteran reported first finding out that he had hypertension in the year 2000 or later.  

The examiner did not provide a medical reason to accept or reject the proposition that the Veteran was diagnosed with hypertension within the first post service year following his discharge from service.  Rather, the examiner provided a reason based on the Veteran's credibility.  It is the Board's obligation to assess credibility.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board finds that the Veteran is a credible and accurate historian as far as the details of past medical treatment.  His accurate historical recollection is shown by his reports of treatment for his back by VA in the 1970s; a report later shown to be accurate.  If there was a medical reason to support a determination that he was not diagnosed with hypertension within one year of discharge from service the Board assumes that the examiner would have so stated.  

The examiner's reliance on the pathophysiology of hypertension is not sufficient to rebut the presumption of incurrence of hypertension during service when it is shown to have manifested to a compensable degree within one year of separation from active service.  Nor is that fact that hypertension is not considered an occupational disease sufficient in this regard.  This is because VA regulations specifically list it as a chronic disease for which presumptive service connection is available.

For these reasons, the Board assigns only the most minimal of probative value to the September 2013 negative nexus opinion.  

The date specified in the 1969 letter from Shell Oil Company, and the statements of the Veteran, his brother, and L.D., tend to show that the Veteran was diagnosed with hypertension in approximately November 1969.  This is within one year of separation from active service.  The Board thus concludes that the Veteran was diagnosed with hypertension in November 1969.  

The Board finds that the evidence is at least in equipoise as to whether the Veteran's hypertension required continuous control with medication in 1969.  There is no evidence showing that his untreated diastolic pressure was less than 100 mm. at that time.  The Board is thus left with reasonable doubt as to whether the hypertension was compensable at that time.  It must resolve this reasonable doubt in the Veteran's favor.  

It has not been ignored by the Board that 38 C.F.R. § 4.104, Diagnostic Code 7101, the regulation that provides the criteria for assigning ratings for hypertension, defines hypertension.  Note (1) under that Diagnostic Code provides that hypertension must be confirmed by readings taken two or more times on at least three different days and that for the purposes of that section, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm. or greater with a diastolic blood pressure of less than 90 mm.  The Board does not find that his note precludes an award of service connection for hypertension where there are not specific findings of a diastolic pressure of 90 mm. or greater.  Rather, the Board finds it sufficient that a physician had determined that the individual had hypertension that required medication because it is the physician that has expertise in the area of diagnosing and treating medical conditions.  

The earliest medical report of hypertension in the claims file is a notation in May 2004 that he had a history of hypertension.  VA treatment records, for example from April 2005, document that VA treats him for high blood pressure.  VA is currently treating the Veteran for hypertension.  The fact that VA is currently treating the Veteran for hypertension is sufficient to meet the present disability element of service connection.  

Because hypertension manifested to a compensable degree within one year of separation from active service, and the Veteran currently has hypertension, the criteria for service connection on a presumptive basis are met.  His appeal as to this issue must therefore be granted.  


ORDER

Entitlement to service connection for hypertension is granted.  



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


